United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2638
                         ___________________________

                                  Minor Lee McNeil

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                United States of America; Department of Treasury

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                            Submitted: February 19, 2021
                               Filed: March 2, 2021
                                   [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Minor McNeil appeals the district court’s1 dismissal of his complaint regarding
the issuance of a summons to determine his federal income tax liability and the

      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.
garnishing of his wages to pay past-due taxes. He argues that federal taxation of his
wages is unconstitutional and he is a citizen of a “sovereign” state.

       The district court determined that McNeil had not identified any applicable
waiver of sovereign immunity or any basis for the court’s jurisdiction over his claims.
After careful review, we conclude that dismissal was proper for the reasons stated by
the district court. See Hastings v. Wilson, 516 F.3d 1055, 1058 (8th Cir. 2008)
(standard of review).

       As to the government’s motion for sanctions, we may award “just damages”
and single or double costs if we determine that an appeal is frivolous. See 28 U.S.C.
§ 1912; Fed. R. App. P. 38. In this case, we conclude that sanctions are appropriate.
See United States v. Gerads, 999 F.2d 1255, 1256-57 (8th Cir. 1993) (per curiam)
(rejecting argument that “Free Citizens of the Republic of Minnesota” were not
subject to taxation; granting government’s motion for sanctions for frivolous appeal).

      Accordingly, we affirm the judgment of the district court, see 8th Cir. R. 47B,
and we grant the government’s motion for sanctions in the amount of $8,000. We
also deny McNeil’s motion for remand.
                     ______________________________




                                         -2-